UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 a Delaware corporation 8200 Wilshire Boulevard, Suite 200 Beverly Hills, CA90211 We have no securities registered under section 12(b) or 12(g) of the Securities Exchange Act of 1934. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act from their obligations under those Sections. x Yes o No Indicate by check mark whether the registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports). x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No [not required] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The aggregate market value of the voting common equity held by non-affiliates, computed by reference to the average bid and asked price of such common equity, as of the last business day of our most recently completed fiscal year, was approximately $2.9 million. The number of shares outstanding of our Common Stock is 543,078,645 as of July 5, 2012. The number of shares outstanding of our Preferred Stock is 20,000 as of July 5, 2012. There are no other classes of stock. EXPLANATORY NOTE We are filing this Amendment No. 1 to our Form 10-K for the fiscal year ended March31, 2012 to correct the checkbox on the cover page to reflect "No" regarding our shell company status.Our original Form 10-K was filed with the box incorrectly checked "Yes."Except as described above, the remainder of the Form 10-K is unchanged. TABLE OF CONTENTS Page PART I ITEM 1. Business. 3 ITEM 1A. Risk factors. 3 ITEM 1B. Unresolved staff comments. 6 ITEM 2. Properties. 6 ITEM 3. Legal proceedings. 6 PART II ITEM 5. Market for registrant's common equity, related Stockholder matters and issuer purchases of equity securities. 7 ITEM 6. Selected Financial Data 9 ITEM 7. Management's discussion and analysis of financial condition and results of operations. 9 ITEM 7A Quantitative and qualitative disclosures about market risk. 15 ITEM 8 Financial statements and supplementary data 16 Consolidated Balance Sheet 17 Consolidated Statement of Operations 18 Consolidated Statements of Changes in Shareholders’ Deficit 19 Consolidated Statement of Cash Flows 20 Note to Consolidated Financial Statement 21 ITEM 9 Changes in and disagreements with accountants on accounting and financial disclosure. 33 ITEM 9A. Controls and Procedures. 33 ITEM 9B. Other Information 34 PART III ITEM 10. Directors, executive officers, and corporate governance 35 ITEM 11. Executive compensation. 36 ITEM 12. Security ownership of certain beneficial owners and management and related stockholder matters. 37 ITEM 13. Certain relationships and related transactions, and director independence 38 ITEM 14. Principal accountant fees and services. 39 ITEM 15. Exhibits and financial statement schedules. 39 2 PART I ITEM 1.BUSINESS. Writers’ Group Film Corp (sometimes the "Company") is a Delaware corporation incorporated on March 9, 2007.On February 25, 2011, we acquired all of the outstanding shares of capital stock of Front Row Networks, Inc., a Nevada corporation (sometimes “Front Row”) from its shareholders and the Company (directly or through Front Row) is currently engaged in content creation to produce, acquire and distribute live concerts in three dimensional format (“3D”) for initial worldwide digital broadcast into digitally-enabled movie theaters and thereafter, licensed to DVD and Blu-Ray retailers, free TV broadcasters, cable and emerging 3D cable channels, and mobile streaming providers. We believe that the licensing of the distribution rights to the live concerts will be the primary source of revenue for the Company. We further believe that we will be able to generate revenue when we present live concerts in 3D, at lower ticket prices, to a worldwide fan base in a cost-effective manner. The Company intends to acquire additional licensing rights from the artist and concert sponsors and will sell merchandise, such as clothing, household goods, and other products, tailored to each artist and to each sponsor, in movie theaters where the live concert is exhibited. We believe that by packaging new 3D concert theatrical events, with existing 2D and 3D catalogues, Front Row will create an identity as the premiere brand in 3D theatrical events. The Company believes that the entertainment and music industry is experiencing major market expansion along with major structural and technological change, to include the 3D format.Although the industry is dominated by the major studios, the Company believes that there is still opportunity for independent production of theatrical content. We anticipate that any selection of any content and our participation in the venture may be complex and extremely risky. Further, there can be no assurance that any of our digital broadcasts that are completed will be successfully marketed.Due to current general economic condition and the shortages of available capital, there is no assurance that we will be able to identify and evaluate and produce marketable content. We intend to use outside financing wherever it is possible for our 3D productions.This ability will allow the Company to attract higher quality independent projects.Typically a single purpose entity specific to the film project will be established to produce and finance the concert.This entity then contracts with the financing parties and the artists and sponsors.We will be competing, however, with other established and well-financed entities. The Company has divested itself of the current film library and work in progress and the pilot television episode and the Company currently does not intend to produce any additional film or television products other than concerts that can be produced in the 3D format. ITEM 1A.RISK FACTORS. 1.Our auditor has expressed substantial doubt regarding our ability to continue as a going concern. We continue to incur losses in our operations.While we expect to generate revenues within the next fiscal year, there is no assurance that we will be successful. 3 2.The creation of content for the entertainment industry is highly competitive and we will be competing with companies with much greater resources than we have. The business in which we engage is significantly competitive.Each of our primary business operations is subject to competition from companies which, in some instances, have greater production, distribution and capital resources than us. We compete for relationships with a limited supply of facilities and talented creative personnel to produce our films.We will compete with major entertainment and motion picture studios, such as Sony, Warner Brothers and The Walt Disney Company, for general content.We also anticipate that we will compete with a large number of United States-based and international distributors of independent films, including divisions of The Walt Disney Company/Pixar, Warner Brothers, Universal, Paramount/DreamWorks, Fox and Sony/MGM in the production of concerts that may be expected to appeal to national and international audiences.More generally, we anticipate we will compete with various other leisure-time activities, such as home videos, movie theaters, personal computers and other alternative sources of entertainment. The production and distribution of Blu-Ray and video disks are significantly competitive businesses, as they compete with each other, in addition to other forms of entertainment and leisure activities.There will be a proliferation of free TV broadcasters, cable and emerging 3D cable channels, and mobile streaming providers looking for any content, to include content that is not related live concerts. There is also active competition among all production companies in the entertainment and related industries for services of producers, directors, musicians and others and for the acquisition of literary properties.The increased number of theatrical films released in the United States has resulted in increased competition for theater space and audience attention and may have an effect on competing live 3D concert broadcasting. Revenues for any entertainment products depend in part on general economic conditions, but the competitive situation of a producer of films and concerts is still greatly affected by the quality of, and public response to, the entertainment product that the artist makes available to the marketplace. There is strong competition throughout the home video industry, both from home video subsidiaries of several major motion picture studios and from independent companies, as well as from new film viewing opportunities such as pay-per-view. 3.Audience acceptance of our live concerts in 3D will determine our success, and the prediction of such acceptance is inherently risky. We believe that our live concert theatrical success will be dependent upon general public acceptance, marketing, advertising and the quality of the production.The Company's production will compete with numerous independent and foreign productions, in addition to productions produced and distributed by a number of major domestic companies, many of which are divisions of conglomerate corporations with assets and resources substantially greater than that of ours.Our management believes that in recent years with the current promotion of 3D movies and equipment to show 3D productions, that there has been an increase in competition in virtually all facets of our business.The growth of pay-per-view television and the use of home video products may have an effect upon theater attendance and non-theatrical motion picture distribution.As we may distribute productions to all of these markets, it is not possible to determine how our business will be affected by the developments, and accordingly, the resultant impact on our financial statements.Moreover, audience acceptance can be affected by any number of things over which we cannot exercise control, such as a shift in leisure time activities or audience acceptance of a particular style of music or artist. 4 4.The competition for booking screens may have an adverse effect to any theatrical revenues. In the distribution of motion pictures, there is very active competition to obtain bookings of pictures in theaters and television networks and stations throughout the world.A number of major motion picture companies have acquired motion picture theaters.Such acquisitions may have an adverse effect on our distribution endeavors and our ability to book certain theaters which, due to their prestige, size and quality of facilities, are deemed to be especially desirable for motion picture bookings. 5.We have limited financial resources and there are risks we may be unable to acquire financing when needed. To achieve and maintain competitiveness, we may be required to raise substantial funds.Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors.We anticipate that we may need to raise additional capital to develop, promote and distribute our live concerts and to acquire property rights of the artists.Such additional capital may be raised through public or private financing as well as borrowings and other sources.Public or private offerings may dilute the ownership interests of our stockholders.Additional funding may not be available under favorable terms, if at all.If adequate funds are not available, we may be required to limit our operations significantly or to obtain funds through entering into arrangements with collaborative partners or others that may require us to relinquish rights to certain products and services that we would not otherwise relinquish and thereby reduce revenues to the company. 6.We are at the risk of mobile telephone and internet competition which may develop and the effects of which we cannot predict. The mobile telephone application and internet market is new, rapidly evolving and intensely competitive.We believe that the principal competitive factors in maintaining a mobile telephone application and an internet business are selection, convenience of download and other features, price, speed and accessibility, customer service, quality of image and site content, and reliability and speed of fulfillment.Although we intend to be able to compete in this market, in 2D and maybe 3D when technology is further developed, many potential competitors have longer operating histories, more customers, greater brand recognition, and significantly greater financial, marketing and other resources.In addition, larger, well-established and well-financed entities may acquire, invest in, or form joint ventures as the Internet, and e-commerce in general, continue to become more widely accepted. In addition, we will face competition on any sale of merchandise that is tailored to an artist and sponsor, or either.Many of our existing competitors, in addition to a number of potential new competitors, have significantly greater financial, technical and marketing resources than we do. 7.We are at risk of technological changes to which we may be unable to adapt as swiftly as our competition. We believe that our future success will be partially affected by continued growth in the use of digital and 3D broadcasting.The production, acquisition and distribution of live concerts in movie theaters and byDVD and Blu-Ray retailers, free TV broadcasters, cable and emerging 3D cable channels, and mobile streaming providers are still relatively new, and predicting the extent of further growth, if any, are difficult. The market for 3D content is characterized by rapid technological developments, evolving industry standards and customer demands and frequent new product introductions and enhancements.Our failure to adapt to any technological developments effectively could adversely affect our business, operating results, and financial condition. 5 8.The DVD and Blu-Ray and the distribution of entertainment content and related materials are at a high risk for piracy which may affect our earnings. The entertainment content distribution industry, including us, may continue to lose an indeterminate amount of revenue as a result of piracy both in the country to unauthorized copying from our product at post production houses, copies of prints in circulation to theaters, unauthorized videotaping at theaters and other illegal means of acquiring our copy written material. The USTR has placed Argentina, Brazil, Egypt, Indonesia, Israel, Kuwait, Lebanon, Pakistan, the Philippines, Russia, Ukraine and Venezuela on the 301 Special Watch List for excessive rates of piracy of motion pictures and optical disks. The USTR has placed Azerbaijan, Bahamas, Belarus, Belize, Bolivia, Bulgaria, Colombia, the Dominican Republic, Ecuador, Hungary, Italy, Korea, Latvia, Lithuania, Mexico, Peru, Romania, Taiwan, Tajikistan, Thailand, and Uzbekistan on the watch list for excessive piracy. ITEM 1B.UNRESOLVED STAFF COMMENTS. We have no unresolved comments from the Securities and Exchange Commission. ITEM 2.PROPERTIES. We utilize an executive office at 8200 Wilshire Boulevard, Suite 200, Beverly Hills, California90211.This space is located near the major production studios in Los Angeles County.Our rent consists of 200 square feet at $ 199.00 per month pursuant to a lease for one year. ITEM 3.LEGAL PROCEEDINGS. Sharp v. Writer’s Group Film Corp., et al. On May 16, 2011, an individual, George Sharp (“Sharp”), filed a lawsuit against Writer's Group Film Corp., Front Row Networks, Inc. Mr. Tal L. Kapelner, Ms. Ariella Kapelner and Mr. John Diaz (collectively, “Defendants”), in the Superior Court, County of Los Angeles.The nature of the litigation is fraud and negligent misrepresentation, and violation of California Corporations Code Section 25400. This lawsuit was amicably resolved on February 13, 2012, with no culpability found on the Company or its officers and directors. There is no litigation pending or threatened by or against the Company. 6 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a)Market Price. The Company's common stock is publicly traded in the over-the-counter market in the OTC Bulletin Board System under the ticker symbol WRIT. The following table sets forth the reported high and low prices of our common stock for each quarter during the fiscal year ended March 31, 2012 and 2011.The prices reflect inter-dealer prices without mark-ups mark-downs, or commissions, and may not necessarily reflect actual transactions. Fiscal Year Ended March 31, 2012 Quarter High Low First Second Third Fourth Fiscal Year Ended March 31, 2011 Quarter High Low First Second Third Fourth The Securities and Exchange Commission adopted Rule 15g-9, which established the definition of a "penny stock," for purposes relevant to the Company, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person's account for transactions in penny stocks; and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experience and objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination; and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stock in both public offering and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 7 (b)Holders. There are 77 holders of record of the Company's Common Stock. Currently, a certain number of our issued and outstanding shares of Common Stock held by non-affiliates are eligible for sale under Rule 144 promulgated under the Securities Act of 1933, as amended, subject to certain limitations included in said Rule. In general, under Rule 144, a person (or persons whose shares are aggregated), who has satisfied a six month holding period, under certain circumstances, has unlimited public resale under said Rule if the seller complies with said Rule In summary, Rule 144 applies to affiliates (that is, control persons) and non-affiliates when they resell restricted securities (those purchased from the issuer or an affiliate of the issuer in nonpublic transactions) issued by a shell company. Non-affiliates reselling restricted securities, as well as affiliates selling restricted or non-restricted securities, are not considered to be engaged in a distribution and, therefore, are not deemed to be underwriters as defined in Section 2(11) if the seller complies with said Rule. (c)Dividends. We have declared no stock or cash dividends and we do not intend to declare or pay any dividends in the future. (d)Application of California law. Section 2115 of the California General Corporation law provides that a corporation incorporated under the laws of a jurisdiction other than California, but which has more than one-half of its "outstanding voting securities" and which has a majority of its property, payroll and sales in California, based on the factors used in determining its income allocable to California on its franchise tax returns, may be required to provide cumulative voting until such time as the Company has its shares listed on certain national securities exchanges, or designated as a national market security on NASDAQ (subject to certain limitations). Accordingly, holders of our Common Stock may be entitled to one vote for each share of Common Stock held and may have cumulative voting rights in the election of directors. This means that holders are entitled to one vote for each share of Common Stock held, multiplied by the number of directors to be elected, and the holder may cast all such votes for a single director, or may distribute them among any number of all of the directors to be elected. (e)Purchases of Equity Securities. We (and affiliated purchasers) have made no purchases or repurchases of any securities of the Company or any other issuer. (f)Securities Authorized for Issuance under an Equity Compensation Plan. We have not authorized the issuance of any of our securities in connection with any form of equity compensation plan. 8 (g)Recent Sale of Unregistered Securities On February 25, 2010, we sold and issued an aggregate of 100,000,000 shares of common stock in exchange for all of the issued and outstanding shares of Front Row.The sale and issuance of the shares was exempt from registration under the Securities Act of 1933, as amended, by virtue of section 4(2) as a transaction not involving a public offering.Each of the three shareholders had acquired the shares for investment and not with a view to distribution to the public. All of these shares had been issued for investment purposes in a "private transaction" and were "restricted" shares as defined in Rule 144 under the Securities Act of 1933, as amended. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to smaller reporting companies. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION and RESULTS OF OPERATIONS. Special Note Regarding Forward Looking Statements In addition to historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. We use words such as “believe,” “expect,” “anticipate,” “project,” “target,” “plan,” “optimistic,” “intend,” “aim,” “will” or similar expressions which are intended to identify forward-looking statements. Such statements include, among others, those concerning market and industry segment growth and demand and acceptance of new and existing products; any projections of sales, earnings, revenue, margins or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding future economic conditions or performance; as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, including those identified in Item 1A “Risk Factors” in our annual report on Form 10-K for fiscal year ended March 31, 2012, as well as assumptions, which, if they were to ever materialize or prove incorrect, could cause the results of the Company to differ materially from those expressed or implied by such forward-looking statements. Forward looking statements made by penny stock issuers are excluded from the safe harbors in Section 27A of the Securities Act of 1933 and in Section 21E of the Securities Exchange Act of 1934. Readers are urged to carefully review and consider the various disclosures made by us in this report and our other filings with the Security and Exchange Commission (“SEC”). These reports attempt to advise interested parties of the risks and factors that may affect our business, financial condition and results of operations and prospects. The forward-looking statements made in this report speak only as of the date hereof and we disclaim any obligation, except as required by law, to provide updates, revisions or amendments to any forward-looking statements to reflect changes in our expectations or future events. Overview Writers’ Group Film Corp. (“we”, “us”, “our”, “WRIT”, or the “Company”) was incorporated in Delaware on March 9, 2007 to produce films, television programs and similar entertainment programs for various media formats. 9 Front Row Networks (“FRN”) was incorporated on July 27, 2010 in the State of Nevada. The Company is a content creation company which intends to produce, acquire and distribute live concerts in 3D for initial worldwide digital broadcast into digitally-enabled movie theaters. This new concept is intended to present live concerts in 3D, at lower ticket prices, to a massive fan base worldwide in a cost-effective manner. Following the initial 3D theatrical run, the distribution rights to the concerts will be licensed, in both 2D and 3D format, to DVD and Blu-Ray retailers, Free TV broadcasters, cable and emerging 3D cable channels, and mobile streaming providers. Front Row Networks will also sell merchandising, such as clothing, household goods, and other products, tailored to each Artist and to each Sponsor, in movie theaters where the live concert is exhibited In February 2011, FRN completed a reverse acquisition transaction through a share exchange with WRIT, whereby WRIT acquired 100% of the issued and outstanding capital stock ofFRN in exchange for 100,000,000 shares of the Common Stock of WRIT. As a result of the reverse acquisition, FRN became WRIT’s wholly-owned subsidiary and the former FRN’s shareholders became controlling stockholders of WRIT.The share exchange transaction with WRIT was treated as a reverse acquisition, with FRN as the accounting acquirer and WRIT as the acquired party. Consequently, the assets and liabilities and the historical operations that will be reflected in the consolidated financial statements for periods prior to the Share Exchange Agreement will be those of FRN and will be recorded at the historical cost basis.After the completion of the Share Exchange Agreement, the Company’s consolidated financial statements will include the assets and liabilities of both FRN and WRIT, the historical operations of FRN and the operations of WRIT from the closing date of the Share Exchange Agreement. On July 7, 2011, we modified our February 2011 Share Exchange Agreement and agreed to assume $100,000 in new debt which is shown as a reduction of our Paid-In Capital. Financial Performance Highlights The following summarizes certain key financial information for the fiscal year ended March 31, 2012 and for the inception period ended March 31, 2011: · Revenues: Our revenues were $397,000 and $160,000 for the fiscal year ended March 31, 2012 and for the inception period ended March 31, 2011. · Net loss: Net loss was $772,914 and $14,708 for the fiscal year ended March 31, 2012 and for the inception period ended March 31, 2011. 10 Results of Operations The following table sets forth key components of our results of operations for the inception period ended March 31, 2011, as well as for the fiscal year ended March 31, 2012. For the Year Ended 03/31/2012 For the Inception Period Ended 03/31/2011 Total Revenue $ $ Cost of revenue - Operating Expenses: Wages and benefits Audit and accounting - Legal fee - Other general and administrative Loss from operations ) ) Loss on extinguishment of debt ) - Loss from derivative liability ) - Interest expense ) ) Net loss $ ) $ ) Fiscal Year Ended March 31, 2012 Compared to the Inception Period Ended March 31, 2011 Revenues.Revenues increased 148.1% to $397,000 for the fiscal year ended March 31, 2012 from $160,000 for the inception period ended March 31, 2011. Revenues in the amount of $397,000 for the fiscal year ended March 31, 2012 were comprised of a license fee of $172,000 from Anvil International, Ltd. (“Anvil International”) and a license fee of $225,000 from 3D Conversion Rights LLC (“3D Conversion Rights”), a company wholly owned by Mr. John Diaz, the CEO and major shareholder of the Company.The Company granted to Anvil International and 3D Conversion Rights the exclusive right and license under copyright, to distribute, transmit, display, exhibit, project, license, simulcast, perform and otherwise exploit certain 2D and 3D completed motion pictures based upon live concert performances. Revenues for the inception period ended March 31, 2011were derived from a Production Services Agreement the Company entered into in November 2010 to provide the pre-production, principal photography and post-production services for a music video.The services were completed in December 2010 and the total service revenue was $160,000 for the fiscal year ended March 31, 2011. 11 Cost of revenue.In the fiscal year ended March 31, 2012, the Company did not incur any cost of revenue because the licensed 2D and 3D pictures were completed in prior year.In the inception period ended March 31, 2011, the Company incurred $130,459 cost for the pre-production, principal photography and post-production of the music video. Wages and benefits.Wages and benefits expenses increased to $273,571 for the fiscal year ended March 31, 2012 from $14,318 for the inception period ended March 31, 2011. The increase is mainly due to the minimal personnel cost during the inception period. The wages and benefits expenses for the fiscal year ended March 31, 2012 include employee stock compensation in the amount of $85,000. Audit and accounting.Audit and accounting expenses was $59,125 for the fiscal year ended March 31, 2012. The increase in the audit and accounting expense is mainly related to the cost for being a public company. Legal fee.Legal fee was $150,539 for the fiscal year ended March 31, 2012. The legal fee is mainly related to the George Sharp lawsuit, which is discussed in more detail in Note 10 “Equity” to our consolidated financial statements. Other general and administrative expenses.Other general and administrative expenses increased to $161,412 for the fiscal year ended March 31, 2012 from $23,845 for the inception period ended March 31, 2011.Those expenses consist primarily of company’s business development, consulting fees and other expenses incurred in connection with general operations. Loss from operations. Our loss from operations was $247,647 for the fiscal year ended March 31, 2012 and $8,622 for the inception period ended March 31, 2011. Loss on extinguishment of debt. We recorded a loss on extinguishment of debt of $23,309 for the fiscal year ended March 31, 2012 due to a modification of a convertible note (discussed in more detail in Note 7 “Convertible Debt” to our consolidated financial statements). Gain or loss from derivative liability. We recorded a loss from derivative liability of $481,212 for the fiscal year ended March 31, 2012, which is discussed in more detail in Note 6 “Convertible Debt”, Note 7 “Convertible Debt – Related Party” and Note 8 “Derivative Liabilities” to our consolidated financial statements. Interest expense. We incurred $20,746 interest expense related to the convertible debt for the fiscal year ended March 31, 2012, and $6,086 interest expense related to the convertible debt for the inception period ended March 31, 2011. Net loss. As a result of the foregoing factors, we generated a net loss of $772,914 for the fiscal year ended March 31, 2012, and we generated a net loss of $14,708 for the inception period ended March 31, 2011. 12 Liquidity and Capital Resources As reflected in the accompanying consolidated financial statements, the Company has accumulated deficits of $787,622 at March 31, 2012 that includes losses of $772,914 for the fiscal year ended March 31, 2012 and losses of $14,708 for the fiscal year ended March 31, 2011.The Company also had a working capital deficiency of $687,960 as of March 31, 2012 and a working capital deficiency of $51,444 as of March 31,2011.These factors raise substantial doubt about the ability of the Company to continue as a going concern. Although management is currently attempting to implement its business plan, and is seeking additional sources of equity or debt financing, there is no assurance these activities will be successful. As of March 31, 2012 and 2011, we have $15,599 and $58,598 cash and cash equivalents, respectively. The following table provides detailed information about our net cash flow for all financial statement periods presented in this report. To date, we have financed our operations primarily through cash flows from operations and borrowings from third and related parties. For the Year Ended 3/31/2012 For the Inception Period Ended 03/31/2011 Net cash (used in) operating activities $ ) $ ) Net cash provided by (used in) investing activities ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of the period - Cash and cash equivalents at end of the period $ $ Operating activities Cash used in operating activities of $226,299 for fiscal year ended March 31, 2012 reflected our net loss of $772,914, adjusted forrevenue of $303,000 settled by debt cancellation and non-cash expenses, consisting primarily of $481,212 of loss on derivative liability, $23,309 of loss of debt extinguishment, $246,975 of stock based compensation to employee, consultant and other services, $12,835 of amortization of debt discount and $4,845 imputed interest on related party loan. Additional sources of cash include decreases in accounts receivable of $24,800 and increase in accounts payable and accrued liability of $97,592. Uses of cash included an increase in related party accounts receivable of $46,800. Cash used in operating activities of $36,304 for the inception period ended March 31, 2011 reflected our net loss of $14,708, adjusted for $5,766 of amortization of debt discount. Additional sources of cash include increase in accrued liability of $2,638. Uses of cash included an increase in accounts receivable and prepaid expenses of $30,000. 13 Investing activities The net cash provided by or used in investing activities is primarily due to funds lent to related parties. During the fiscal year ended March 31, 2012, the related parties repaid $13,500 of the borrowing from the Company. During the inception period ended March 31, 2011, the Company lend to related parties with the amount of $13,708. Financing activities Net cash provided by financing activities of $169,800 for the fiscal year ended March 31, 2012 includes funds borrowed from third party. Net cash provided by financing activities of $108,610 for the inception period ended March 31, 2011 includes funds borrowed from related parties offset by shareholder distribution. Loan Commitments Borrowings from Related Parties The Company entered into a loan agreement with Mrs. Nancy Louise Jones, wife of Mr. John Diaz, the CEO and major shareholder of the Company, on November 26, 2010, to borrow $60,562 with maturity date at September 1, 2012. This loan bears no interest. Borrowings from Third Parties On February 9, 2012, the Company borrowed $45,000 from Asher Enterprises.The maturity date of this note is November 10, 2012.This loan bears an interest rate of 8% per annum from the issuance date before default.Interest on overdue principal after default accrues at an annual rate of 22%.After 180 days following the date of the note, Asher Enterprises has the right to convert all or a portion of the remaining outstanding principal amount of this note into shares of the Company’s Common Stock. The conversion price will be 58% multiplied by the average of the lowest two trading prices for the Common Stock during the twenty trading day period ending on the latest complete trading day prior to the conversion date. On March 29, 2012, Asher Enterprises purchased a convertible note in the amount of $15,120 with an annual interest rate of 10%, from Armada International, which replaced and amended the two convertible notes dated December 1, 2010 and December 22, 2010 between the Company and Armada International, including one note in the amount of $11,000 plus accrued interest of $880, and the other note in the amount of $3,000 plus accrued interests of $240. The amended conversion price changed from $0.00001 to 58% multiplied by the average of the lowest two trading prices for the Common Stock during the twenty trading day period ending on the latest complete trading day prior to the conversion date. Obligations under Material Contracts Except with respect to the loan obligations disclosed above, we have no obligations to pay cash or deliver cash to any other party. Inflation Inflation and changing prices have not had a material effect on our business and we do not expect that inflation or changing prices will materially affect our business in the foreseeable future. However, our management will closely monitor price changes in our industry and continually maintain effective cost controls in operations. 14 Off Balance Sheet Arrangements We do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity or capital expenditures or capital resources that is material to an investor in our securities. Seasonality Our operating results and operating cash flows historically have not been subject to seasonal variations. This pattern may change, however, as a result of new market opportunities or new product introduction. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires our management to make assumptions, estimates and judgments that affect the amounts reported, including the notes thereto, and related disclosures of commitments and contingencies, if any. We have identified certain accounting policies that are significant to the preparation of our financial statements. These accounting policies are important for an understanding of our financial condition and results of operation. Critical accounting policies are those that are most important to the portrayal of our financial conditions and results of operations and require management’s difficult, subjective, or complex judgment, often as a result of the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Certain accounting estimates are particularly sensitive because of their significance to financial statements and because of the possibility that future events affecting the estimate may differ significantly from management’s current judgments. We believe the following critical accounting policies involve the most significant estimates and judgments used in the preparation of our financial statements: · Accounts Receivable: Accounts receivable are recorded at the net invoice value and are not interest bearing. We consider receivables past due based on the contractual payment terms. We perform ongoing credit evaluations of our customers, and generally we do not require collateral on our accounts receivable. We estimate the need for allowances for potential credit losses based on historical collection activity and the facts and circumstances relevant to specific customers and we record a provision for uncollectible accounts when collection is uncertain. To date, we have not experienced significant credit related losses. · Revenue Recognition: Based on Revenue Recognition Requirement for Film Sales (ASC 926-605-25), we recognize film license revenues when all of the following conditions are met: - Persuasive evidence of a sale or licensing arrangement with a customer exists - The film is complete and, in accordance with the terms of the arrangement, has been delivered or is available for immediate and unconditional delivery - The license period of the arrangement has begun and the customer can begin its exploitation, exhibition, or sale - The arrangement fee is fixed or determinable - Collection of the arrangement fee is reasonably assured Recent Accounting Pronouncements See Note 3. “Summary of Significant Accounting Policies — Recently issued accounting pronouncements” to our audited consolidated financial statements included elsewhere in this report. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable to smaller reporting companies. 15 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Writers' Group Film Corp. Glendale, California We have audited the accompanying consolidated balance sheet of Writers' Group Film Corp. and its wholly owned subsidiary (collectively, the “Company”) as of March 31, 2012 and March 31, 2011, the related consolidated statements of operations, cash flows and changes in shareholders’ deficit for the year then ended March 31, 2012 and the period from July 27, 2010 (inception) through March 31, 2011. These consolidated financial statements are the responsibility of Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2012, and the results of their operations and their cash flows for the year then ended March 31, 2012 and the period from July 27, 2010 (inception) through March 31, 2011in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has suffered losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. MaloneBailey, LLP www.malonebailey.com Houston, Texas July 12, 2012 16 Writers' Group Film Corp. Consolidated Balance Sheets March 31, March 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivables, net Accounts receivables - related party, net - Prepaid expense and other assets Due from related parties - short term Total current assets Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities Accounts payable $ $
